UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/ A1 Amendment No. 1 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-49688 Speedemissions, Inc. (Exact name of registrant as specified in its charter) Florida 33-0961488 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1015 Tyrone Road Suite 220 Tyrone, GA (Address of principal executive offices) (Zip Code) Issuer’s telephone number (770)306-7667 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨ Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of November 7, 2014, there were 111,038,914 shares of common stock, par value $0.001, issued and outstanding. 1 EXPLANATORY NOTE The Company is amending its Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2014 to add Exhibit 101 consisting of its interactive data files pursuant to Rule 405 of Regulation S-T. 2 PART II - OTHER INFORMATION ITEM6.Exhibits (b) Exhibits Interactive data files pursuant to Rule 405 of Regulation S-T: (i) the Condensed Consolidated Balance Sheets as of September 30, 2014 and December31, 2013, (ii) the Condensed Consolidated Statements of Operations for the three and nine months ended September30, 2014 and 2013, (iii) the Condensed Consolidated Statements of Cash Flows for the nine months ended September30, 2014 and 2013, and (iv) the notes to the Condensed Consolidated Financial Statements.* * This information is furnished and not filed for purposes of Sections 11 and 12 of the Securities Act of 1933 and Section 18 of the Securities Exchange Act of 1934. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Amendment No.1 to report to be signed on its behalf by the undersigned thereunto duly authorized. SPEEDEMISSIONS, INC. Date: December 23 , 2014 By: /s/ Richard A. Parlontieri Richard A. Parlontieri President, Chief Executive Officer (Principal Executive Officer) Date: December 23, 2014 By: /s/ Richard A. Parlontieri Richard A. Parlontieri Acting Chief Financial Officer (Principal Financial and Accounting Officer) 4
